Case 5:18-cv-01882-JGB-SHK Document 164-5 Filed 01/22/20 Page 1 of 4 Page ID
                                 #:3886


 1 John C. Hueston, State Bar No. 164921
   jhueston@hueston.com
 2 Moez M. Kaba, State Bar No. 257456
   mkaba@hueston.com
 3 Steven N. Feldman, State Bar No. 281405
   sfeldman@hueston.com
 4 HUESTON HENNIGAN LLP
   523 West 6th Street, Suite 400
 5 Los Angeles, CA 90014
   Telephone: (213) 788-4340
 6 Facsimile: (888) 775-0898
 7 Attorneys for Plaintiff
   MONSTER ENERGY COMPANY
 8
 9 Frank C. Rothrock, State Bar No. 54452
   frothrock@shb.com
10 Eva Marie M. Weiler, State Bar No. 233942
   eweiler@shb.com
11 SHOOK, HARDY & BACON L.L.P.
   5 Park Plaza, Suite 1600
12 Irvine, CA 92614
   Telephone: (949) 475-1500
13 Facsimile: (949) 475-0016
14 Attorneys for Third Parties
   SHOOK, HARDY & BACON L.L.P. AND MARC
15 MILES
16
                         UNITED STATES DISTRICT COURT
17
                       CENTRAL DISTRICT OF CALIFORNIA
18
19
   MONSTER ENERGY COMPANY, a                 Case No. 5:18-cv-1882-JGB-SHK
20 Delaware corporation,
                                             Hon. Jesus G. Bernal
21              Plaintiff,                   Hon, Shashi H. Kewalramani
22        vs.                                 DECLARATION OF FRANK C.
                                              ROTHROCK IN SUPPORT OF
23   VITAL PHARMACEUTICALS, INC.
     c/b/a VPX Sports, a Florida corporation, PLAINTIFF MONSTER ENERGY
24   and JOHN H. OWOC a.k.a. JACK             COMPANY AND THIRD PARTIES
     OWOC, an individual,                     MARC MILES AND SHOOK,
25                                            HARDY & BACON L.L.P.’S MOTION
                Defendants.
26                                            TO QUASH DEFENDANT VITAL
                                              PHARMACEUTICALS, INC.’S
27                                            SUBPOENAS
28
                                           -1-
                             DECLARATION OF FRANK C. ROTHROCK
Case 5:18-cv-01882-JGB-SHK Document 164-5 Filed 01/22/20 Page 2 of 4 Page ID
                                 #:3887


 1                     DECLARATION OF FRANK C. ROTHROCK
 2        I, Frank C. Rothrock, declare as follows:
 3        1.    I am an attorney at the law firm of Shook, Hardy & Bacon L.L.P.
 4 (“Shook”). Marc P. Miles and Shook previously served as counsel of record for
 5 Monster Energy Company (“Monster”) in the above-captioned litigation. I am a
 6 member in good standing of the State Bar of California and have been admitted to
 7 practice before this Court. I have personal knowledge of the facts set forth in this
 8 declaration and, if called as a witness, could and would testify competently to such
 9 facts under oath.
10        2.     On or about November 8, 2019, Defendant Vital Pharmaceuticals, Inc.
11 (“VPX”) served subpoenas on Mr. Miles and Shook (“Counsel Subpoenas”).
12 Attached hereto as Exhibit 1 and Exhibit 2 are true and correct copies of the Notice
13 of Subpoena to Produce Documents, Information, or Objects to Marc Miles and
14 Notice of Subpoena to Produce Documents, Information, or Objects to Shook, Hardy
15 & Bacon.
16        3.     On November 22, 2019, Mr. Miles and Shook served timely objections
17 to the Counsel Subpoenas. Attached hereto as Exhibit 3 is a true and correct copy of
18 Non-Parties Shook, Hardy & Bacon L.L.P. and Marc P. Miles’s Joint Objections to
19 Defendants’ Subpoena to Produce Documents, Information, or Objects (“Objections
20 to Counsel Subpoenas”).
21        4.     Between November 2019 and January 2020, pursuant to their
22 Objections to Counsel Subpoenas, Shook and Mr. Miles conducted reasonably
23 diligent searches for documents in their possession, custody, or control responsive to
24 Requests for Production numbers one and three through 14 attached to the Counsel
25 Subpoenas. As part of this process, Shook and Mr. Miles utilized appropriate search
26 terms to conduct electronic searches to identify responsive documents. Shook and
27 Mr. Miles stood on their Objections to Counsel Subpoenas with respect to Request
28 for Production number two.
                                             -2-
                              DECLARATION OF FRANK C. ROTHROCK
Case 5:18-cv-01882-JGB-SHK Document 164-5 Filed 01/22/20 Page 3 of 4 Page ID
                                 #:3888


 1        5.    The Counsel Subpoenas seek communications between Shook and Mr.
 2 Miles in connection with class action lawsuits filed against VPX:
 3      Terrell Barker v. Vital Pharmaceuticals, Inc., No. 1:18-cv-06898 (N.D. Ill.,
 4        filed Oct. 12, 2018) [represented by attorneys from Kohn, Swift & Graf, P.C.,
 5        Barbat, Mansour & Suciu PLLC, Greg Coleman Law PC, and Lite DePalma
 6        Greenberg LLC law firms];
 7      Tiffany Ngueyen et al. v. Vital Pharmaceuticals, Inc., No. 0:19-cv-60261-DPG
 8        (S.D. Fla., filed Jan. 30, 2019) [represented by attorneys from The Alderman
 9        Law Firm and Levin, Fishbein, Sedran & Berman law firms];
10      Shirley St. Fort-Nwabuku v. Vital Pharmaceuticals, Inc., No. 0:18-cv-62823-
11        RNS (S.D. Fla., filed Nov. 19, 2018) [represented by attorneys from Barnow
12        and Associates, P.C. and Harke Law LLP law firms];
13      Ismail Irman et al. v. Vital Pharmaceuticals, Inc. et al., No. 3:18-cv-05758
14        (N.D. Cal., filed Sept. 19, 2018) [represented by attorneys from Bursor &
15        Fisher, P.A. and Nathan & Associates, APC law firms]; and
16      Kuumba Madison v. Vital Pharmaceuticals, Inc., No. 3:18-cv-06300 (N.D.
17        Cal., filed Oct. 15, 2018) [represented by attorneys from Barbat, Mansour &
18        Suciu PLLC, Greg Coleman Law, PC, Kohn, Swift & Graf, P.C., and Morgan
19        & Morgan law firms].
20        6.    Based on their searches, Shook and Mr. Miles do not have any written
21 communications with (i) Mr. Barker or counsel for Mr. Barker prior to the filing of
22 his lawsuit (October 12, 2018); (ii) Ms. Nguyen or counsel for Ms. Nguyen prior to
23 the filing of her lawsuit (January 30, 2019); (iii) Ms. St-Fort-Nwabuku or counsel for
24 Ms. St. Fort-Nwabuku prior to the filing of her lawsuit (November 19, 2018); (iv)
25 Mr. Irman or counsel for Mr. Irman prior to the filing of his lawsuit (September 19,
26 2018); or (v) Mr. Madison or counsel for Mr. Madison prior to the filing of his
27 lawsuit (October 15, 2018).
28
                                            -3-
                             DECLARATION OF FRANK C. ROTHROCK
Case 5:18-cv-01882-JGB-SHK Document 164-5 Filed 01/22/20 Page 4 of 4 Page ID
                                 #:3889


 1        7.     Varun Behl and Michael Todisco, attorneys at Hueston Hennigan LLP
 2 and counsel for Monster, Michael Kanach and Timothy Branson, attorneys at Gordon
 3 Rees and counsel for VPX, and I have met-and-conferred regarding the Counsel
 4 Subpoenas on multiple occasions: on November 25, 2019, December 4, 2019,
 5 December 20, 2019, and January 6, 2020.
 6        8.     Attached as Exhibit 4 is a true and correct copy of a December 6, 2019
 7 e-mail chain among Mr. Behl, Mr. Kanach, and me.
 8        9.     Attached as Exhibit 5 is a true and correct copy of a December 20, 2019
 9 e-mail chain among Mr. Behl, Mr. Todisco, Mr. Kanach, Mr. Branson, and Holly
10 Heffner, an attorney at Gordon Rees and counsel for VPX, and me.
11        10.    Attached as Exhibit 6 is a true and correct copy of a January 6, 2020 e-
12 mail chain among Mr. Behl, Mr. Todisco, Mr. Kanach, Mr. Branson, Ms. Heffner,
13 and me.
14
15        I declare under penalty of perjury under the laws of the State of Califormia that
16 the foregoing is true and correct.
17        Executed on this 22nd day of January 2020, at Irvine, California.
18
19
                                                           /s/ Frank C. Rothrock
20                                                             Frank C. Rothrock
21
22
23
24
25
26
27
28
                                             -4-
                              DECLARATION OF FRANK C. ROTHROCK
